Citation Nr: 0329667	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include ischemic heart disease with angina and 
status post coronary artery bypass graft.

2.  Entitlement to service connection for low back 
disability, to include degenerative joint and disc disease.  

3.  Entitlement to service connection for left leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1958 to August 1962.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Appeals (VA) Regional 
Office (RO) in Waco, Texas.  The veteran provided testimony 
at a RO hearing in December 1996.  


FINDINGS OF FACT

1.  Cardiovascular disease was not manifested in service or 
within one year following the veteran's service separation; 
his current cardiovascular disability is not shown to be 
related to service.

2.  A low back disability was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to service.

3.  A left leg disability was not manifested in service, and 
it is not shown that any current left leg disability is 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  

3.  Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

The veteran was notified why service connection for the 
disabilities at issue was denied in the June 1996 RO rating 
decision, as well as in a statement of the case in May 1997.  
He was informed on each occasion that his claims were not 
well-grounded.  A July 2002 supplemental statement of the 
case outlined pertinent VCAA provisions and advised the 
veteran that the RO had readjudicated his claims on the 
merits pursuant to the VCAA.  A March 2002 VCAA letter 
provided further notice of the VCAA, and advised the veteran 
of the evidence needed to establish his claims and of his and 
VA's respective responsibilities in claims development.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
VCAA letter sent to the veteran in March 2002 advised him he 
should respond in 30 days.  However, the letter went on to 
inform him that evidence submitted within one year would be 
considered.  Hence, the guidelines of PVA are met.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations.  He has not identified any pertinent records 
which remain outstanding.  In sum, all of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met. 

Factual Background

Cardiovascular disability

The veteran claims that several times in service he was 
treated for breathing problems, and that this reflects the 
onset of cardiovascular disability in service.  See 
transcript of December 1996 hearing, page 5.  
Service medical records reveal that on May 1958 enlistment 
examination and on July 1962 separation examination clinical 
evaluation of the veteran's heart was normal.  The veteran 
complained of left-side chest pain in 1961.  Chest X-rays in 
1961 were negative.  Though the veteran alleged at his 
December 1996 hearing that on several occasions in service he 
was confined for medical treatment for periods of a week or 
more, his service medical records do not show such treatment.

On VA examination in January 1963 the veteran's 
cardiovascular system was normal.  

A March 1992 VA X-ray report shows that the heart and 
mediastinal structures were normal.  

A VA discharge summary dated in March 1994 shows that the 
veteran presented with left-sided chest "tightness" and 
some mild shortness of breath.  He was hospitalized for six 
days.  Ischemic heart disease/unstable angina was diagnosed.  
An echocardiogram was performed.  Myocardial infarction (MI) 
was to be ruled out.  The report noted that the veteran had a 
history of coronary heart disease, status post anteroseptal 
MI in 1993.  He gave a history of catheterization for 3 
vessel coronary artery disease in September 1993.

A VA discharge summary shows that the veteran was 
hospitalized for approximately two months between February 
and April 1995.  Coronary artery disease and acute myocardial 
infarction were diagnosed.  The summary notes that in 
February 1995 the veteran underwent coronary bypass grafting 
at a private hospital.  

At his December 1996 hearing the veteran testified that on 
several occasions during service he was treated in an 
emergency room for trouble breathing.  He stated that he was 
first treated for a heart attack in September 1993.  He added 
that he felt like he first had a heart attack when he was 
about 24 or 25 years old, and that he left service when he 
was 22 years old.  

A July 1997 VA discharge summary shows a diagnosis of 
coronary artery disease, status post coronary artery bypass 
graft.  He was noted to be status post two-vessel coronary 
artery bypass graft in 1995, with a history of anteroseptal 
MI in 1993 and 1995 and status post "PTCA" [percutaneous 
transluminal coronary angioplasty] stent of the mid left 
circumflex artery in 1997.  

On October 1997 VA heart examination ischemic heart disease 
and status post myocardial infarction were diagnosed.  

A September 2001 VA outpatient treatment record shows that 
coronary artery disease is diagnosed.  

Low Back Disorder

The veteran contends that he incurred low back disability as 
a result in a February 1959 motor vehicle accident in 
service.  See transcript of December 1996 hearing, page 5.  
He states that he was not treated for back problems at the 
time of the accident, which caused temporary paralysis, and 
was initially treated following service separation within the 
last couple of years.  See hearing transcript, page 2.  

Service medical records reveal that on May 1958 enlistment 
examination clinical evaluation of the veteran's spine was 
normal.  A narrative summary dated in February 1959 reflects 
that the veteran was involved in an automobile accident.  
Physical examination was negative, except for injury to the 
left forearm.  Left forearm and hand injuries were diagnosed.  
The report was negative for back complaints.  On July 1962 
service separation examination, clinical evaluation of the 
spine was normal.  

On VA examination in January 1963 no back disability was 
diagnosed.  

An August 1995 private chiropractic report shows that X-rays 
revealed multiple areas of hyperimbrication in the lumbar 
spine.  

A January 1996 VA rehabilitation treatment record indicates 
that mild degenerative disease of the lumbar spine was 
detected on X-ray examination.  A low back disorder was not 
diagnosed.  
On October 1997 VA spine examination the veteran complained 
of chronic low back pain since 1959.  He added that he was 
involved in an automobile accident at that time.  He 
complained of occasional radiating pain together with 
increased pain with increased activity and morning stiffness.  
Chronic low back pain (by history) and degenerative joint 
disease and narrowing of L2, L3, L4 and L5 disc spaces were 
diagnosed.  

An August 2000 VA outpatient treatment note shows a diagnosis 
of back pain.  A November 2000 VA outpatient treatment record 
notes X-ray findings of lumbar spine degenerative changes and 
a diagnosis of back pain.  A January 2001 VA outpatient 
treatment record shows that the veteran complained of low 
back pain.  He used a TENS unit, which helped to control the 
pain for one to one and a half hours.  A February 2001 VA 
outpatient treatment record includes a diagnosis of 
degenerative disc disease of the lumbar spine with L5-S1 
herniation.  VA MRI [magnetic imaging resonance] testing in 
April 2001 revealed lumbar spine degenerative joint and disc 
disease.  A September 2001 VA outpatient treatment record 
includes a diagnosis of degenerative joint diseased of the 
lumbar spine.

Left Leg Disorder

The veteran contends that a left leg disorder resulted from a 
February 1959 motor vehicle accident in service.  See 
transcript of December 1996 hearing, page 3.  He adds that he 
is taking medication for leg pain.  Id.  

Service medical records reveal that on May 1958 enlistment 
examination clinical evaluation of the veteran's lower 
extremities was normal.  A narrative summary report dated in 
February 1959 notes that the veteran was involved in an 
automobile accident.  Physical examination was negative, 
except for injury to the left forearm.  The report was 
negative for left leg complaints.  On July 1962 separation 
examination, clinical evaluation of the lower extremities was 
normal.  

On VA examination in January 1963 no left leg-related 
problems were mentioned.  

A January 1996 VA rehabilitation treatment record indicates 
that disuse atrophy of the left lower extremity was 
diagnosed.  

A November 2000 VA orthopedic clinic note shows that the 
veteran was being followed for left leg weakness.  He 
complained of some left leg radicular pain.  Strength of the 
left lower extremity was noted on examination to be 3/5.  
Left knee pain and left leg radicular pain were diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including as here pertinent, 
cardiovascular disease and arthritis, are presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Cardiovascular disease (ischemic heart 
disease and coronary artery disease), low back disability 
(lumbar degenerative joint and disc disease), and a left leg 
disability (disuse atrophy) have been diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are silent for cardiovascular, low back, or left leg 
complaints, abnormal findings, or treatment.  The earliest 
competent (medical) evidence of such pathology of record is 
in 1993 (cardiovascular), 1995 (low back), and 1996 (left 
lower extremity).  There is no postservice continuity to 
complaints or symptoms pertaining to such disability prior to 
those years.  The Board notes that such a lapse of time 
between service separation (1962) and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the 
record is devoid of any medical opinion which relates any of 
the three disabilities at issue to service or to any event 
therein.  The veteran and his representative argue that the 
claimed disorders are related to service, and specifically to 
a car accident and breathing problems in service.  As 
laypersons, they are not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
The preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.


ORDER

Service connection for cardiovascular disability is denied.

Service connection for low back disability is denied.  

Service connection for left leg disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



